Title: To James Madison from William Jones, 16 May 1814
From: Jones, William
To: Madison, James


        
          Dear Sir
          Navy Department May 16. 1814
        
        The enclosed are copies of letters from Commodore Chauncey which came to hand yesterday. The public papers will inform you of the attack made by the enemy upon the village of Oswego and I have the satisfaction to say that whatever may have been the issue it could not involve any of our Ordnance or naval Stores as none had been sent below the falls from which the whole either had or would in a few days be forwarded to Sacketts Harbour direct by land, as the roads were good and the distance not more than 40 miles. Mr Anderson who had been charged with the whole transportation had succeeded so far as to warrant his return to Albany and his last letter had relieved me from all anxiety on that subject. I think the enemy must have had two of his new Ships with him but not his large ship. He has made a desperate effort with the hope of intercepting our cannon & naval stores at Oswego. By the mail of to day we shall be better informed. I had the pleasure to receive and answer your favor of the 4th. with such information as I then possessed but as Mr Monroe informs me that one of the mails from this place was lost about that time I am uncertain whether it reached you and do not recollect its precise date. Very Sincerely and respectfully your Obdt Servt
        
          W Jones
        
      